Citation Nr: 1518252	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-34 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability and/or exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the instant matter has been the subject of three prior remands by the Board for further development.  The Board is satisfied that the terms of its prior remands have been complied with; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998)

The Board also notes that in December 2012, the Board issued a decision, denying service connection for hypertension, to include as secondary to service-connected disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand.  By Order dated in January 2014, the Court granted the Joint Motion, vacating the Board's December 2012 decision which denied service connection for hypertension, and remanding for compliance with the Joint Motion instructions.


FINDING OF FACT

Service connection for hypertension was granted by an April 2014 rating decision that granted service connection for renal disease and then rated hypertension in association with that service-connected disability.  


CONCLUSION OF LAW

The Veteran's hypertension has been service connected and there remain no issues in controversy regarding the issue of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the RO's grant of service connection for hypertension, further discussion of VCAA is not necessary.

Initially, the Board notes that it has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  By April 2014 rating decision, the RO granted service connection for "renal disease, chronic, with hypertension," and assigned a 60 percent rating pursuant to Diagnostic Code (DC) 7530, for definite decrease in kidney function, with additional symptoms including hypertension, rated noncompensable under DC 7101.  The April 2014 rating decision was based on a VA examination dated in March 2014, in the examiner responded "yes" to the question of whether the Veteran had "hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition."  Although the April 2014 rating decision also continued to include hypertension among the disabilities "not service connected/not subject to compensation," this appears to be an error.  Because the Veteran is already service connected for hypertension, there remains no case or controversy with respect to the current claim.  Thus, the Board does not have jurisdiction to consider this appeal and the appeal must be dismissed.







ORDER

The appeal seeking service connection for hypertension is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


